FILED
                             NOT FOR PUBLICATION
                                                                            SEP 04 2015
                      UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10092

                Plaintiff - Appellee,            D.C. No. 1:11-cr-00443-AWI-1

 v.
                                                 MEMORANDUM*
ALBERT HOOD,

                Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                  Anthony W. Ishii, Senior District Judge, Presiding

                            Submitted September 2, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

               Albert Hood appeals from the district court’s judgment and challenges

the 96-month sentence imposed following his conviction for being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hood contends that the district court procedurally erred at sentencing

because it never mentioned 18 U.S.C. § 3553(a) generally, did not mention some

of the specific § 3553(a) factors, and never explicitly stated that the sentence was

sufficient but not greater than necessary to comply with the purposes set forth in §

3553(a). Because Hood did not object on these grounds below, we review for plain

error. See United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010). The district court did not plainly err. We presume that the district court

knows the law, and it was not required to discuss each factor or state that the

sentence was no greater than necessary. See United States v. Rodriguez-Castro,

641 F.3d 1189, 1194 (9th Cir. 2011); United States v. Carty, 520 F.3d 984, 992

(9th Cir. 2008) (en banc).

      Hood contends that the 96-month sentence is substantively unreasonable

because the district court placed too much weight on his criminal history and the

need for deterrence and not enough weight on mitigating factors such as the

reasons he possessed the firearm and his family ties and educational efforts. We

review a sentence for reasonableness in light of the totality of the circumstances

and the factors set forth in 18 U.S.C. § 3553(a). Gall v. United States, 552 U.S. 38,

51 (2007). The “weight to be given the various factors in a particular case is for

the discretion of the district court.” United States v. Gutierrez-Sanchez, 587 F.3d
2
904, 908 (9th Cir. 2009). The sentence is not substantively unreasonable in light

of the totality of the circumstances and all of the § 3553(a) factors, including not

only the reasons Hood committed the offense, but also his recent prior felon in

possession conviction and his crimes of violence.

      AFFIRMED.




                                           3